Citation Nr: 1826856	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  15-37 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an evaluation of more than 20 percent for lumbosacral spine degenerative disc disease with lumbar scoliosis prior to December 1, 2016. 

2. Entitlement to an evaluation of more than 10 percent for left lower extremity radiculopathy due to lumbosacral spine degenerative disc disease prior to December 1, 2016. 

3. Entitlement to a Total Disability rating based on Individual Unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1956 to September 1960 and November 1963 to November 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran's lumbosacral spine degenerative disc disease with lumbar scoliosis was not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis of the spine or incapacitating episodes of intervertebral disc syndrome prior to December 1, 2016.

2. The Veteran's left lower extremity radiculopathy was not manifested by incomplete paralysis of the sciatic nerve that is moderate, moderately-severe, severe, or complete paralysis.

3. The Veteran's service-connected disabilities have not been shown to prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 20 percent for lumbosacral spine degenerative disc disease with lumbar scoliosis prior to December 1, 2016 are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code (DC) 5237-5243 (2017).

2. The criteria for entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy prior to December 1, 2016 are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code (DC) 5242-5243, 8520.

3. The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Lumbar spine disability

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Under the General Rating Formula for the Spine, a 20 percent evaluation is warranted where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes.  Under those criteria, found at Diagnostic Code 5243, a 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.   

The Veteran's lumbosacral spine degenerative disc disease with lumbar scoliosis has been rated at 20 percent based on the General Rating Formula for the Spine.  38 C.F.R. § 4.71a.  

The Veteran underwent a VA examination for his spine in September 2012, at which flexion was 50 degrees with painful motion beginning at 45; extension was 15 degrees with painful motion at 15 degrees; right lateral flexion ends at 20 degrees, with painful motion also at 20 degrees; left lateral flexion was 10 degrees with pain also at 10; right lateral rotation ended at 30 or more with pain at 30 or more; left lateral rotation ends at 20, with pain at 20 degrees.  After repetition, right lateral flexion was reduced from 20 to 15 degrees, and there was no additional limitation in range of motion following repetitive use.  

The evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less, nor does it show ankylosis. 

The Veteran did not report flare-ups or additional functional loss at the September 2012 examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There were no incapacitating episodes noted or reported due to IVDS, as noted by the September 2012 examiner.

As the record does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis, nor does it show incapacitating episodes due to IVDS, the preponderance of the evidence is against the Veteran's claim for an increased rating prior to December 1, 2016.  As the preponderance of the evidence is against an increased rating, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

Radiculopathy

Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence shows radiculopathy in the left lower extremity but no bowel or bladder disturbance or other abnormalities.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The Veteran has been assigned a rating for his left lower extremity radiculopathy under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis and a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  Id.  An 80 percent rating is available for complete paralysis evidenced by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

To qualify for a disability rating in excess of 10 percent for radiculopathy of the sciatic nerve, the evidence would have to show at least moderate incomplete paralysis, or complete paralysis of the nerve.  

There is no indication of record that the Veteran has more than mild incomplete paralysis, or a complete paralysis of the sciatic nerve.  The most probative evidence of record, the September 2012 examination report, shows that the Veteran had mild intermittent pain in the left lower extremity, mild paresthesias, and mild numbness.  

The evidence reflects the Veteran has mild incomplete paralysis of the sciatic nerve of the left lower extremity, prior to December 1, 2016.  As the preponderance of the evidence is against an increased rating, there is no doubt to be resolved, and the claim therefore must be denied.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

TDIU may be assigned where the schedular rating is less than total and it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Medical evaluations are probative to understanding the level of functional impairment; however, the ultimate determination of unemployability is a legal question, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  38 U.S.C. § 5107(b) (2012).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Id.; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Following review of the record, the Board concludes that the criteria for compensation based on TDIU have not been met.

As to the Veteran's work experience and training, the Veteran served as a Nuclear, Biological and Chemical specialist in the United States Marine Corps and as a storekeeper seaman in the United States Navy, with no other specialty listed on the Veteran's DD-214.  He reported working most recently as a civilian in maintenance for the Navy and stopped working in 1987 or 1988.  He has two to three and a half years of college education.  In September 2012, the Veteran stated that after service he worked for the federal government first as a firefighter for 3.5 years, and then as an aircraft electrician for 5 to 6 years.  He reported working from 1972 until 1988 in electrical maintenance for the federal government and left due to his back.

The Veteran has service-connected disabilities of coronary artery disease, temporarily rated at 100 percent from January 7, 2013, until March 1, 2013, when it was rated at 30 percent, until it was increased to 60 percent on August 12, 2014; bilateral hearing loss evaluated at 30 percent until March 6, 2016, when it was increased to 40 percent; PTSD, rated at 30 percent; nasal polyps, evaluated at 30 percent from August 4, 2010 until November 1, 2010, when it was evaluated non-compensable, and 30 percent again from July 2, 2013; lumbosacral spine degenerative disc disease with lumbar scoliosis, rated 20 percent until service connection was severed on December 1, 2016; left lower extremity radiculopathy secondary to the lumbosacral spine disability, evaluated at 10 percent until service connection was severed on December 1, 2016.  The Veteran's combined evaluation for compensation was 70 percent at the beginning of the appeal period, a temporary 100 percent disability rating from January 7, 2013 until March 1, 2013 when the Veteran was evaluated at 80 percent until August 12, 2014, at which point the Veteran had a combined evaluation of 90 percent.  

The Veteran is not service-connected for hernia repair with mesh replacement surgery, so it will not be considered in regard to the Veteran's employability.

The record indicates the Veteran receives Office of Workers' Compensation Programs benefits for his spine disability and left lower extremity radiculopathy.  The Board notes that the Federal Employees' Compensation Act (FECA) as amended (5 U.S.C. § 8101 et seq.) provides for the payment of workers' compensation benefits to civilian employees of all branches of the government of the United States.  20 C.F.R. § 10.0 (2017).  Generally, a civilian employee of the Federal Government cannot concurrently receive federal workers' compensation payments under FECA and other federal benefits based on the same disability.  5 U.S.C. § 8116.  Where a person is entitled to compensation from OWCP under FECA based upon civilian employment and is also entitled to compensation or dependency and indemnity compensation under laws administered by VA for the same disability or death, the claimant will elect which benefit he or she will receive.  38 C.F.R. § 3.708(b)(1), (b)(2) (2017); see also 5 U.S.C. 8116(b) (2012).  On or after September 13, 1960, an award cannot be approved for payment of compensation concurrently with compensation from the OWCP in such instances, and an election to receive benefits from either agency is final.  There is no right of reelection.  5 U.S.C. 8116(b) (2012); 38 C.F.R. §§ 3.958; 3.708(b)(2) (2017).  Nevertheless, to afford the Veteran every consideration, the Board will consider the Veteran's spine disability and left lower extremity radiculopathy in regard to the issue of unemployability.

In regard to lay statements, the Veteran reported being unable to work due to his cardiac disability, spine disability, hearing loss, hernia repair with mesh replacement surgery, and posttraumatic stress disorder (PTSD).  He wrote he was forced to retire because of falling on the job.  The Veteran reported that his bilateral hearing loss caused difficulty communicating in social situations.  The Veteran has stated that his main disability is his back and that he had difficulty walking.

At the VA audio examination of November 2010 (prior to the appeal period), the examiner stated the Veteran's hearing loss would cause some difficulty with communication in employment situations.  On the VA audio examination conducted June 2012, the examiner stated the Veteran's hearing loss would not impact his ability to work, as there are amplification and assistive devices he can use that he has.  The June 2012 examiner stated the Veteran would be able to function well at a desk job with minimal noise intrusion.

Considering the Veteran's PTSD disability, at the VA psychiatric examination of November 2010, after examining the Veteran, the examiner concluded the Veteran was employable from a psychiatric standpoint and would do best in setting in which he is not required to be in enclosed spaces, noting the Veteran had developed claustrophobia in relation to his PTSD.  Based on a VA psychiatric examination conducted in September 2014,  the examiner wrote that the Veteran was generally functioning satisfactorily despite occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  In December 2014, the same examiner stated PTSD does not render the Veteran unable to work.  The examiner elaborated that he could do simple, stable work with little change and low stress.  The examiner stated employment with loose supervision and little interaction with the public would be helpful.

With regard to the Veteran's cardiac disability, the examiner from August 2013 opined in December 2014 that the Veteran was mildly limited in his ability to do moderate exertional activity and is able to be employed in a sedentary job setting.

Similarly, as to the Veteran's lumbar spine disability and associated left lower extremity radiculopathy, the January 2015 VA examiner opined that these disabilities do not prevent him from working at a sedentary job with hourly breaks to get up and stretch or reposition.

As to the impact of the Veteran's recurrent nasal polyps on his ability to work, there is no evidence to suggest they would interfere with the Veteran's employability.  The April 2011 examiner noted that the most recent surgery for the recurrent nasal polyps was a revision and appeared to be satisfactory.  The September 2012 examiner opined that the Veteran's nasal polyps had no impact on the Veteran's ability to work. 

The Board considered the Veteran's lay statements, and they are generally consistent with the medical opinions of record.  The Veteran indicates he has some difficulty with physical labor and hearing, and those limitations were considered by the examiners.

Overall, considering the totality of the Veteran's disabilities, the Board finds that the Veteran would be able to perform simple, stable work with little change and low stress at a sedentary or desk environment with minimal noise intrusion and/or using assistive hearing devices (which the Veteran has), in a non-enclosed space with loose supervision and little interaction with the public.  Although the Veteran's past work experience in maintenance and in the military appears to be physical, not sedentary work, the Veteran has education past the high school level, which favorably affects his employability.

After consideration of the impairment from the Veteran's service-connected disabilities, as well as the Veteran's education, training, and employment history, the Board finds that the evidence weighs against a finding that he is unable secure or follow substantially gainful employment.  Therefore, the criteria for TDIU compensation have not been met.  See 38 C.F.R. § 4.16.


ORDER

Entitlement to an evaluation of more than 20 percent for lumbosacral spine degenerative disc disease with lumbar scoliosis prior to December 1, 2016 is denied. 

Entitlement to an evaluation of more than 10 percent for left lower extremity radiculopathy due to lumbosacral spine degenerative disc disease prior to December 1, 2016 is denied.

Entitlement to a Total Disability rating based on Individual Unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


